Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 1 of 62 PageID #: 17388




                    EXHIBIT 1
         Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 2 of 62 PageID #: 17389
          _;s.uvic,J',"
         ~         ~
        ( J~f'i" DEPARTMENT OF HEALTH AND HUMAN SERVICES
          ~,~
            "\-aa{;.
                                                                                              Food and Drug Administration
                                                                                              Silver SJ)ring MD 20993




             NDA 204485
                                                                                                      NDA APPROVAL

             Par Sterile Products, LLC
             Attention: Mr. Gerald Vasquez
             Morris Corporate Center 2
             One Upper Pond Road
             Building D, 3rd Floor
             Parsippany, NJ 07054

             Dear Mr. Vasquez:

             Please refer to your New Drug Application (NDA) dated September 25 , 2012, received
             September 26, 2012, submitted pursuant to section 505(b)(2) of the Federal Food, Drug, and Cosmetic
             Act (FDCA) for Vasostrict (vasopressin injection, USP), 20 units per mL.

             We acknowledge receipt of your amendments dated October 18, November 18, December 17
             and 23 , 2013 , and February 25, March 4, 6, 18, and 28 (two), April 7 and 14, 2014.

             The October 18, 2013 submission constituted a complete response to our July 19, 2013 action letter.

             This new drug application provides for the use of Vasostrict (vasopressin injection, USP) to increase
             blood pressure in adults with vasodilatory shock (e.g. , post-cardiotomy or sepsis) who remain
             hypotensive despite fluids and catecholamines.

             We have completed our review of this application, as amended . It is approved, effective on the date of
             this letter, for use as recommended in the enclosed agreed-upon labeling te:x.1:.

             A 12-month expiration dating period is granted for Vasostrict (vasopressin injection, USP), 20 units per
             mL, stored in the proposed container/closure system at the recommended storage condition, between
             15°C and 25°C (59°F and 77°F).

             We acknowledge your Safety Update submitted on October 18, 2013 and we agree that there are no novel
             safety concerns based on your submission.

             We note that your April 14, 2014 submission includes final printed labeling (FPL) for your package
             insert. We have not reviewed this FPL. You are responsible for assuring that the wording in this printed
             labeling is identical to that of the approved content of labeling in the structured product labeling (SPL)
             format.

             CONTENT OF LABELING

             As soon as possible, but no later than 14 days from the date of this letter, submit the content of labeling
             [21 CFR 314.50(1)] in structured product labeling (SPL) format using the FDA automated drug
             registration and listing system (eLIST), as described at




 Reference ID: 3491207


CONFIDENTIAL- PURSUANT TO PROTECTIVE ORDER                                                                       PAR-VASO_0015573
         Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 3 of 62 PageID #: 17390
           NDA204485
           Page 2


           http://www.fda.gov/Forindustry/DataStandards/StructuredProductLabeling/default.htm. Content of
           labeling must be identical to the enclosed labeling (text for the package insert) . Information on
           submitting SPL files using eLIST may be found in the guidance for industry SPL Standard for Content of
           Labeling Technical Qs and As, available at
           http://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatorylnformation/Guidances/U CM0723
           92 .pdf.

            The SPL will be accessible via publicly available labeling repositories.

            CARTON AND IMMEDIATE CONTAINER LABELS

           Submit final printed carton and immediate container labels that are identical to the enclosed carton and
           immediate container labels submitted on April 7, 2014 as soon as they are available, but no more than 30
           days after they are printed. Please submit these labels electronically according to the guidance for
           industry Providing Regulatory Submissions in Electronic Format- Human Pharmaceutical Product
           Applications and Related Submissions Using the eCTD Specifications (June 2008). Alternatively, you
           may submit 12 paper copies, with 6 of the copies individually mounted on heavy-weight paper or similar
           material. For administrative purposes, designate this submission "Final Printed Carton and Container
           Labels for approved NDA 204485 ." Approval of this submission by FDA is not required before the
           labeling is used.

           Marketing the product with FPL that is not identical to the approved labeling text may render the product
           misbranded and an unapproved new drug.

           ADVISORY COMMITTEE

           Your application for vasopressin was not referred to an FDA advisory committee because outside
           expertise was not necessary; there were no controversial issues that would benefit from advisory
           committee discussion.

            REQIDRED PEDIATRIC ASSESSMENTS

            Under the Pediatric Research Equity Act (PREA) (21 U.S.C. 355c), all applications for new active
            ingredients, new indications, new dosage forms , new dosing regimens, or new routes of administration are
            required to contain an assessment of the safety and effectiveness of the product for the claimed
            indication(s) in pediatric patients unless this requirement is waived, deferred, or inapplicable.

           We are waiving the pediatric study requirement for this application because necessary studies are
           impossible or highly impracticable. In the sole published prospective study of vasopressin in pediatric
           patients with vasodilatory shock (Choong et. al.), a total of 512 patients were screened over 4 years, in
           order to enroll only 69 patients. Attempts to obtain further data related to this published study were
           unsuccessful.

            PROMOTIONAL MATERIALS

           You may request advis01y comments on proposed introductory advertising and promotional labeling. To
           do so, submit, in triplicate, a cover letter requesting advisory comments, the proposed materials in draft or
           mock-up form with annotated references, and the package insert to:




 Reference ID: 3491207


CONFIDENTIAL- PURSUANT TO PROTECTIVE ORDER                                                                    PAR-VASO_0015574
         Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 4 of 62 PageID #: 17391
           NDA204485
           Page 3


                            Food and Drug Administration
                            Center for Drug Evaluation and Research
                            Office of Prescription Drug Promotion
                            5901-B Ammendale Road
                            Beltsville, MD 20705-1266

           As required under 21 CFR 314.8l(b)(3)(i), you must submit final promotional materials, and the package
           insert, at the time of initial dissemination or publication, accompanied by a Form FDA 2253 . Form FDA
           2253 is available at
           http ://www.fda .gov/downloads/AboutFDA/ReportsManualsForms/Forms/UCM083570 .pdf. Information
           and Instructions for completing the form can be found at
           http://www.fda.gov/downloads/AboutFDA/ReportsManualsForms/Forms/UCM375 l54 .pdf. For more
           information about submission of promotional materials to the Office of Prescription Drug Promotion
           (OPDP), see http ://www.fda.gov/AboutFDA/CentersOffices/CDER/ucm090 142 .htm.

           REPORTING REQUIREMENTS

           We remind you that you must comply with reporting requirements for an approved NDA (21 CFR 314.80
           and 314.81) .

            If you have any questions, please contact:

                    Quynh Nguyen, Pharm.D ., RAC
                    Regulatory Project Manager
                    (301) 796-0510

                                                          Sincerely,

                                                          {See appended electronic signature page}

                                                          Norman Stockbridge, M.D., Ph.D.
                                                          Director
                                                          Division of Cardiovascular and Renal Products
                                                          Office of Drug Evaluation I
                                                          Center for Drug Evaluation and Research


            Enclosure(s) :
               Content of Labeling
               Carton and Container Labeling




 Reference ID: 3491207


CONFIDENTIAL- PURSUANT TO PROTECTIVE ORDER                                                                PAR-VASO_0015575
           Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 5 of 62 PageID #: 17392
    HIGHLIGHTS OF PRESCRIBING INFORMATION                                                 ------------------------WARNINGS AND PRE CAUTIONS-------------------
    These highlights do not include all the information needed to use                 •       Can worsen cardiac function. (5 .1)
    VASOSTRICT™ safely and effectively. See full prescribing infonnation for
    VASOSTRICT.                                                                                        ----.ADVERSE REACTION,.__ __
                                                                                      The most common adverse reactions include decreased cardiac output,
    VasostJict (vasopressin injection) for intravenous use                            bradycardia, tachyarrhytlunias, hyponatremia and ischemia (coronary,
    Initial U.S. Approval: 2014                                                       mesenteric, skin, digital). (6)

    -------------------INDI CA Tl ONS AND USA GE---------------------                 To 1·eport SUSPECTED ADVERSE REACTIONS, contact Par
    •    Vasostrict is indicated to increase blood pressure in adults with            Pharmaceutical Companies at 1-800-828-9393 or FDA at 1-800-FDA-1088
         vasodilatory shock (e.g., post-cardiotomy or sepsis) who remain              or www.fda.gov/medwatch
         hypotensive despite fluids and catecholamines. ( 1)
                                                                                          -----------DRUG INTERACTIONS-------------------------
    ----------------DOSAGE AND ADMINISTRATION----                                     •     Pressor effects of catecholamines and Vasostrict are expected to be
    • Dilute Vasostrict with normal saline (0.9% sodium chloride) or 5%                     additive. (7 .1 )
         dextrose in water (D5W) to either 0.1 units/mL or 1 unit/mL for              •     Indomethacin may prolong effects ofVasostrict. (7.2)
         intravenous administration. Discard unused diluted solution after 18 hours   •     Co-administration of ganglionic blockers or drugs causing SIADH may
         at room temperature or 24 hours under refrigeration. (2.1)                         increase the pressor response. (7.3, 7.5)
    • Post-cardiotomy shock: 0.03 to 0.1 units/minute (2.2)                           •     Co-administration of drugs causing diabetes insipidus may decrease the
    • Septic shock: 0.01 to 0.07 units/minute (2.2)                                         pressor response. (7 .6)

    -----------------------DOSAGE FORMS AND STRENGTHS-----------------------              ---------------USE IN SPECIFIC POPULATIONS.,__ __
    •      Injection: 20 units per mL; packaged as 1 mL per vial (3)                  •      P1·egnancy: May induce uterine contractions. (8. 1)
                                                                                      •      Pediatric Use: Safety and effectiveness have not been established. (8.4)
    ---------------------CONTRAINDICATIONS----------------------------------          •      GeriatJic Use: No safety issues have been identified in older patients .
    •    Vasostrict is contraindicated in patients with known allergy or                     (8.5)
         hypersensitivity to 8-L-arginine vasopressin or chlorobutanol. (4)

                                                                                                                                                   Revised: 4/2014




                                                                Page 1 of8

 Reference ID: 3491207


CONFIDENTIAL- PURSUANT TO PROTECTIVE ORDER                                                                                                    PAR-VASO_0015576
         Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 6 of 62 PageID #: 17393




               FULL PRESCRIBING INFORMATION: CONTENTS*                8  USE IN SPECIFIC POPULATIONS
                                                                         8.1 Pregnancy
               1   INDICATIONS AND USAGE                                 8.3 Nursing Mothers
               2   DOSAGE AND ADMINISTRATION                             84 Pediatric Use
                   2.1 Preparation of Diluted Solutions                  8.5 Geriatric Use
                   2 .2 Administration                                10 OVERDOSAGE
               3   DOSAGE FORMS AND STRENGTHS                         11 DESCRIPTION
               4   CONTRAINDICATIONS                                  12 CLINICAL PHARMACOLOGY
               s   WARNINGS AND PRECAUTIONS                              12.1 Mechanism of Action
                   5.1 Worsening Cardiac Function                        12.2 Pharmacodynamics
               6   ADVERSE REACTIONS                                     12 .3 Pharmacokinetics
               7   DRUG INTERACTIONS                                  13 NONCLINICAL TOXICOLOGY
                   7.1 Catecholamines                                    13.1 Carcinogenesis, Mutagenesis, Impairment of
                   7.2 lndomethacin                                            Fertility
                   7.3 Ganglionic Blocking Agents                     14 CLINICAL STUDIES
                   74 Furosemide                                      16 HOW SUPPLIED/STORAGE AND
                   7.5 Drugs Suspected of Causing SIADH                  HANDLING
                   7.6 Drugs Suspected of Causing Diabetes
                        lnsipidus                                     * Sections or subsections omitted from the full
                                                                      prescribing information are not listed.




                                                             Page 2 of8

 Reference ID: 3491207


CONFIDENTIAL- PURSUANT TO PROTECTIVE ORDER                                                                              PAR-VASO_0015577
         Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 7 of 62 PageID #: 17394




               FULL PRESCRIBING INFORMATION

               1         INDICATIONS AND USAGE
               Vasostrict™ is indicated to increase blood pressure in adults with vasodilatory shock
               (e.g. , post-cardiotomy or sepsis) who remain hypotensive despite fluids and
               catecholamines.

               2         DOSAGE AND ADMINISTRATION
               2.1    Preparation of Diluted Solutions
               Dilute Vasostrict in normal saline (0.9% sodium chloride) or 5% dextrose in water
               (D5W) prior to use. Discard unused diluted solution after 18 hours at room temperature
               or 24 hours under refrigeration.
                                          Table 1 Preparation of diluted solutions
                                   Fluid           Final                  Mix
                                restriction?   concentration     Vasostrict        Diluent

                                    No         0.1 units/mL      2.5 mL (50        500mL
                                                                    units)
                                    Yes          1 unit/mL       5 mL (100         l00mL
                                                                    units)
               Inspect parenteral drug products for particulate matter and discoloration prior to use,
               whenever solution and container permit.
               2.2       Administration
               The goal of treatment is optimization of perfusion to critical organs, but aggressive
               treatment can compromise perfusion of organs, like the gastrointestinal tract, whose
               function is difficult to monitor. The following advice is empirical. In general, titrate to
               the lowest dose compatible with a clinically acceptable response.
               For post-cardiotomy shock, start with a dose of 0.03 units/minute. For septic shock, start
               with a dose of 0.01 units/minute. If the target blood pressure response is not achieved,
               titrate up by 0.005 units/minute at 10- to 15-minute intervals. The maximum dose for
               post-cardiotomy shock is 0.1 units/minute and for septic shock 0.07 units/minute. After
               target blood pressure has been maintained for 8 hours without the use of catecholamines,
               taper Vasostrict by 0.005 units/minute every hour as tolerated to maintain target blood
               pressure.


               3         DOSAGE FORMS AND STRENGTHS
               Injection: 20 units per mL; packaged as 1 mL per vial




                                                         Page 3 of8

 Reference ID: 3491207


CONFIDENTIAL- PURSUANT TO PROTECTIVE ORDER                                                               PAR-VASO_0015578
         Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 8 of 62 PageID #: 17395



               4         CONTRAINDICATIONS
               Vasostrict is contraindicated in patients with known allergy or hypersensitivity to 8-L-
               arginine vasopressin or chlorobutanol.

               5         WARNINGS AND PRECAUTIONS
               5.1       Worsening Cardiac Function
               Use in patients with impaired cardiac response may worsen cardiac output.

               6         ADVERSE REACTIONS

               The following adverse reactions associated with the use of vasopressin were identified in
               the literature. Because these reactions are reported voluntarily from a population of
               uncertain size, it is not possible to estimate their frequency reliably or to establish a
               causal relationship to drug exposure.
               Bleeding/lymphatic system disorders: Hemorrhagic shock, decreased platelets, intractable
               bleeding
               Cardiac disorders: Right heart failure, atrial fibrillation, bradycardia, myocardial ischemia
               Gastrointestinal disorders : Mesenteric ischemia
               Hepatobiliary: Increased bilirubin levels
               Renal/urinary disorders : Acute renal insufficiency
               Vascular disorders: Distal limb ischemia
               Metabolic: Hyponatremia
               Skin: Ischemic lesions
               7         DRUG INTERACTIONS

               7.1       Catecholamines

               Use with catecholamines is expected to result in an additive effect on mean arterial blood
               pressure and other hemodynamic parameters.

               7.2       Indomethacin

               Use with indomethacin may prolong the effect of Vasostrict on cardiac index and
               systemic vascular resistance [see Clinical Pharmacology (12.3)}.

               7.3      Ganglionic Blocking Agents
               Use with ganglionic blocking agents may increase the effect ofVasostrict on mean
               arterial blood pressure [see Clinical Pharmacology (12.3)}.

               7.4       Furosemide




                                                           Page 4 of 8

 Reference ID: 3491207


CONFIDENTIAL- PURSUANT TO PROTECTIVE ORDER                                                             PAR-VASO_0015579
         Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 9 of 62 PageID #: 17396



               Use withfurosemide increases the effect of Vasostrict on osmolar clearance and urine
               flow [see Clinical Pharmacology (12.3)}.

               7.5       Drugs Suspected of Causing SIADH

               Use with drugs suspected of causing SIADH (e.g., SSRis, tricyclic antidepressants,
               haloperidol, chlorpropamide, enalapril, methyldopa, pentamidine, vincristine,
               cyclophosphamide, ifosfamide, felbamate) may increase the pressor effect in addition to
               the anti diuretic effect of Vasostrict.

               7.6     Drugs Suspected of Causing Diabetes Insipidus
               Use with drugs suspected of causing diabetes insipidus (e.g., demeclocycline, lithium,
               foscamet, clozapine) may decrease the pressor effect in addition to the antidiuretic effect
               of V asostri ct.

               8         USE IN SPECIFIC POPULATIONS

               8.1       Pregnancy

               Pregnancy Category C

               Risk Summary: There are no adequate or well-controlled studies of Vasostrict in pregnant
               women. It is not known whether vasopressin can cause fetal harm when administered to
               a pregnant woman or can affect reproduction capacity. Animal reproduction studies have
               not been conducted with vasopressin [see Clinical Pharmacology (12. 3)}.

               Clinical Considerations: Because of increased clearance of vasopressin in the second and
               third trimester, the dose ofVasostrict may need to be up-titrated to doses exceeding 0.1
               units/minute in post-cardiotomy shock and 0.07 units/minute in septic shock.
               Vasostrict may produce tonic uterine contractions that could threaten the continuation of
               pregnancy.
               8.3      Nursing Mothers
               It is not known whether vasopressin is present in human milk. However, oral absorption
               by a nursing infant is unlikely because vasopressin is rapidly destroyed in the
               gastrointestinal tract. Consider advising a lactating woman to pump and discard breast
               milk for 1.5 hours after receiving vasopressin to minimize potential exposure to the
               breastfed infant.

               8.4       Pediatric Use
               Safety and effectiveness of Vasostrict in pediatric patients with vasodilatory shock have
               not been established.
               8.5       Geriatric Use
               Clinical studies of vasopressin did not include sufficient numbers of subjects aged 65 and
               over to determine whether they respond differently from younger subjects. Other reported
               clinical experience has not identified differences in responses between the elderly and


                                                        Page 5 of8

 Reference ID: 3491207

CONFIDENTIAL- PURSUANT TO PROTECTIVE ORDER                                                            PAR-VASO_0015580
        Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 10 of 62 PageID #: 17397



               younger patients. In general, dose selection for an elderly patient should be cautious,
               usually starting at the low end of the dosing range, reflecting the greater frequency of
               decreased hepatic, renal, or cardiac function, and of concomitant disease or other drug
               therapy [see Warnings and Precautions (5), Adverse Reactions (6), and Clinical
               Pharmacology (12.3)].

               10        OVERDOSAGE
               Overdosage with Vasostrict can be expected to manifest as consequences of
               vasoconstriction of various vascular beds (peripheral, mesenteric, and coronary) and as
               hyponatremia. In addition, overdosage may lead less commonly to ventricular
               tachyarrhythmias (including Torsade de Pointes), rhabdomyolysis, and non-specific
               gastrointestinal symptoms.
               Direct effects will resolve within minutes of withdrawal of treatment.

               11        DESCRIPTION
               Vasopressin is a polypeptide hormone that causes contraction of vascular and other
               smooth muscles and antidiuresis. Vasostrict is a sterile, aqueous solution of synthetic
               arginine vasopressin for intravenous administration. The 1 mL solution contains
               vasopressin 20 units/mL, chlorobutanol, NF 0.5% as a preservative, and Water for
               Injection, USP adjusted with acetic acid to pH 3.4 - 3.6.
               The chemical name ofvasopressin is Cyclo (1-6) L-Cysteinyl-L-Tyrosyl-L-Phenylalanyl-
               L-Glutaminyl-L-Asparaginyl-L-Cysteinyl-L-Prolyl-L-Arginyl-L-Glycinamide. It is a
               white to off-white amorphous powder, freely soluble in water. The structural formula is :


                    IH-Cys-Tyr - Phe-Glu(NH2 -A-sp(N H~) - Cys-Pr,o - A.rg - Glv - NH 2
                        1   2     :3  .st        5          e    7     as
               Molecular Formula: C46H 6sN1s01 2S2           Molecular Weight: 1084.23
               One mg is equivalent to 530 units .

               12        CLINICAL PHARMACOLOGY
               12.1      Mechanism of Action
               The vasoconstrictive effects ofvasopressin are mediated by vascular V 1 receptors .
               Vascular V 1 receptors are directly coupled to phopholipase C, resulting in release of
               calcium, leading to vasoconstriction. In addition, vasopressin stimulates antidiuresis via
               stimulation of V 2 receptors which are coupled to adenyl cyclase.
               12.2      Pharmacodynamics

               At therapeutic doses exogenous vasopressin elicits a vasoconstrictive effect in most
               vascular beds including the splanchnic, renal and cutaneous circulation. In addition,
               vasopressin at pressor doses triggers contractions of smooth muscles in the
               gastrointestinal tract mediated by muscular V 1-receptors and release of prolactin and




                                                        Page 6 of8

 Reference ID: 3491207


CONFIDENTIAL- PURSUANT TO PROTECTIVE ORDER                                                               PAR-VASO_0015581
        Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 11 of 62 PageID #: 17398



               ACTH via V3 receptors. At lower concentrations typical for the antidiuretic hormone
               vasopressin inhibits water diuresis via renal V 2 receptors.

               In patients with vasodilatory shock vasopressin in therapeutic doses increases systemic
               vascular resistance and mean arterial blood pressure and reduces the dose requirements
               for norepinephrine. Vasopressin tends to decrease heart rate and cardiac output. The
               pressor effect is proportional to the infusion rate of exogenous vasopressin. Onset of the
               pressor effect of vasopressin is rapid, and the peak effect occurs within 15 minutes. After
               stopping the infusion the pressor effect fades within 20 minutes. There is no evidence for
               tachyphylaxis or tolerance to the pressor effect of vasopressin in patients.
               12.3      Pharmacokinetics

               At infusion rates used in vasodilatory shock (0.01-0.1 units/minute) the clearance of
               vasopressin is 9 to 25 mL/min/kg in patients with vasodilatory shock. The apparent t 112 of
               vasopressin at these levels is :::; 10 minutes. Vasopressin is predominantly metabolized
               and only about 6% of the dose is excreted unchanged in urine. Animal experiments
               suggest that the metabolism of vasopressin is primarily by liver and kidney. Serine
               protease, carboxipeptidase and disulfide oxido-reductase cleave vasopressin at sites
               relevant for the pharmacological activity of the hormone. Thus, the generated metabolites
               are not expected to retain important pharmacological activity.

               Drug-Drug Interactions

               Indomethacin more than doubles the time to offset for vasopressin' s effect on peripheral
               vascular resistance and cardiac output in healthy subjects [see Drug Interactions (7.2)}.

               The ganglionic blocking agent tetra-ethylammonium increases the pressor effect of
               vasopressin by 20% in healthy subjects [see Drug Interactions (7.3)}.

               Furosemide increases osmolar clearance 4-fold and urine flow 9-fold when co-
               administered with exogenous vasopressin in healthy subjects [see Drug Interactions
               (7.4)}.

               Halothane, morphine, fentanyl , alfentanyl and sufentanyl do not impact exposure to
               endogenous vasopressin.

               Special Populations

               Pregnancy: Because of a spillover into blood of placental vasopressinase the clearance of
               exogenous and endogenous vasopressin increases gradually over the course of a
               pregnancy. During the first trimester of pregnancy the clearance is only slightly
               increased. However, by the third trimester the clearance of vasopressin is increased about
               4-fold and at term up to 5-fold. After delivery the clearance of vasopressin returns to pre-
               conception baseline within two weeks.




                                                        Page 7 of8

 Reference ID: 3491207


CONFIDENTIAL- PURSUANT TO PROTECTIVE ORDER                                                            PAR-VASO_0015582
        Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 12 of 62 PageID #: 17399



               13        NONCLINICAL TOXICOLOGY
               13.1      Carcinogenesis, Mutagenesis, Impairment of Fertility
               No formal carcinogenicity or fertility studies with vasopressin have been conducted in
               animals. Vasopressin was found to be negative in the in vitro bacterial mutagenicity
               (Ames) test and the in vitro Chinese hamster ovary (CHO) cell chromosome aberration
               test. In mice, vasopressin has been reported to have an effect on function and fertilizing
               ability of spermatozoa.

               14        CLINICAL STUDIES
               Increases in systolic and mean blood pressure following administration of vasopressin
               were observed in 7 studies in septic shock and 8 in post-cardiotomy vasodilatory shock.

               16        HOW SUPPLIED/STORAGE AND HANDLING
               Vasostrict (vasopressin injection, USP) is supplied in vials as follows :
               A carton of 25 multi-dose vials each containing vasopressin 1 mL at 20 units/mL.
               Store between 15°C and 25°C (59°F and 77°F). Do not freeze .
               Discard vial after 48 hours after first puncture.
               NDC 42023-164-25 (carton)


                1 PFIR~HARM A CEU T ICA ~



               Manufactured by:
               Par Pharmaceutical Companies, Inc.
               Spring Valley, NY 10977

                                                                                           OS 164J-0 1-90-01




               Vasostrict is a registered trademark of Par Pharmaceutical Companies, Inc.




                                                         Page 8 of8

 Reference ID: 3491207

CONFIDENTIAL- PURSUANT TO PROTECTIVE ORDER                                                              PAR-VASO_0015583
            Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 13 of 62 PageID #: 17400


      This is a representation of an electronic record that was signed
      electronically and this page is the manifestation of the electronic
      signature.

      Isl


      NORMAN L STOCKBRIDGE
      0411712014




 Reference ID: 3491207


CONFIDENTIAL- PURSUANT TO PROTECTIVE ORDER                                          PAR-VASO_0015586
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 14 of 62 PageID #: 17401




                     EXHIBIT 2
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 15 of 62 PageID #: 17402
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 16 of 62 PageID #: 17403
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 17 of 62 PageID #: 17404
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 18 of 62 PageID #: 17405
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 19 of 62 PageID #: 17406




                     EXHIBIT 3
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 20 of 62 PageID #: 17407


   From:             Goldberg, Brian
   To:               Cade, Ashley; Rhoad, Robert; Lasky, Benjamin; Greene, Blake; Kwon, Sam; Gagliardi, Sharon;
                     #EagleVasopressinLitigation
   Cc:               ALL NA Endo Vasopressin; EXT Brian Farnan; EXT Michael Farnan; *dmoore@Potteranderson.com1;
                     *sobyrne@potteranderson.com
   Subject:          [EXT] RE: Pretrial Exchanges
   Date:             Tuesday, March 17, 2020 11:36:32 AM


   Ashley,

   Apologies, my service email appears to have gotten stuck in my outbox.

   Pursuant to the parties’ agreement regarding pretrial exchanges, Par hereby discloses its narrowed list of
   claims that it intends to assert at trial. Par discloses this list without prejudice to its right to add to or
   change the asserted claims should Eagle further amend its ANDA.

   ’209 Patent: Claims 1, 3, 4, 5, 7
   ’785 Patent: Claims 1, 4, 5, 8
   ’526 Patent: Claim 13

   Regards,

   Brian

   Brian Goldberg

   Dechert LLP
   A Pennsylvania Limited Liability Partnership
   +1 215 994 2143
   brian.goldberg@dechert.com
   dechert.com


   From: Cade, Ashley [mailto:ashley.cade@kirkland.com]
   Sent: Tuesday, March 17, 2020 11:34 AM
   To: Rhoad, Robert <robert.rhoad@dechert.com>; Lasky, Benjamin <blasky@kirkland.com>; Greene,
   Blake <Blake.Greene@dechert.com>; Kwon, Sam <sam.kwon@kirkland.com>; Gagliardi, Sharon
   <sharon.gagliardi@dechert.com>; #EagleVasopressinLitigation
   <EagleVasopressinLitigation@kirkland.com>
   Cc: ALL NA Endo Vasopressin <NAEndoVasopressin@dechert.com>; EXT Brian Farnan
   <bfarnan@farnanlaw.com>; EXT Michael Farnan <mfarnan@farnanlaw.com>;
   *dmoore@Potteranderson.com1 <dmoore@Potteranderson.com>; *sobyrne@potteranderson.com
   <sobyrne@potteranderson.com>
   Subject: RE: Pretrial Exchanges

   Counsel,

   Pursuant to the parties’ agreement on pretrial exchanges, Par’s deadline to identify claims to try at
   trial was 6 PM yesterday. Please let us know when Par expects to identify claims.

   Best,
   Ashley
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 21 of 62 PageID #: 17408



   Ashley Cade
   ---------------------------------------------------------
   KIRKLAND & ELLIS LLP
   601 Lexington Avenue, New York, NY 10022
   T +1 212 390 4218 M +1 917 913 3781
   F +1 212 446 4900
   ---------------------------------------------------------
   ashley.cade@kirkland.com


   From: Rhoad, Robert <robert.rhoad@dechert.com>
   Sent: Monday, March 16, 2020 10:54 AM
   To: Lasky, Benjamin <blasky@kirkland.com>; Greene, Blake <Blake.Greene@dechert.com>; Kwon,
   Sam <sam.kwon@kirkland.com>; Gagliardi, Sharon <sharon.gagliardi@dechert.com>;
   #EagleVasopressinLitigation <EagleVasopressinLitigation@kirkland.com>
   Cc: ALL NA Endo Vasopressin <NAEndoVasopressin@dechert.com>; EXT Brian Farnan
   <bfarnan@farnanlaw.com>; EXT Michael Farnan <mfarnan@farnanlaw.com>;
   *dmoore@Potteranderson.com1 <dmoore@Potteranderson.com>; *sobyrne@potteranderson.com
   <sobyrne@potteranderson.com>
   Subject: [EXT] RE: Pretrial Exchanges

   Ben,

   Confirmed we have an agreement. Thanks,

   Bob

   Robert D. Rhoad

   Dechert LLP
   A Pennsylvania Limited Liability Partnership
   +1 609 955 3269 Direct
   robert.rhoad@dechert.com
   dechert.com


   From: Lasky, Benjamin [mailto:blasky@kirkland.com]
   Sent: Monday, March 16, 2020 9:48 AM
   To: Greene, Blake <Blake.Greene@dechert.com>; Kwon, Sam <sam.kwon@kirkland.com>; Gagliardi,
   Sharon <sharon.gagliardi@dechert.com>; #EagleVasopressinLitigation
   <EagleVasopressinLitigation@kirkland.com>
   Cc: ALL NA Endo Vasopressin <NAEndoVasopressin@dechert.com>; EXT Brian Farnan
   <bfarnan@farnanlaw.com>; EXT Michael Farnan <mfarnan@farnanlaw.com>;
   *dmoore@Potteranderson.com1 <dmoore@Potteranderson.com>; *sobyrne@potteranderson.com
   <sobyrne@potteranderson.com>
   Subject: RE: Pretrial Exchanges

   Blake,

   Based on the parties’ mutual understanding of the proposal we discussed during Friday’s meet-and-
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 22 of 62 PageID #: 17409




                     EXHIBIT 4
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 23 of 62 PageID #: 17410


                                                                            I1111111111111111 11111 111111111111111 1111111111 1111111111 lll111111111111111
                                                                                                         US009687526B2


    c12)   United States Patent                                                      (IO)   Patent No.:     US 9,687,526 B2
           Kenney et al.                                                             (45)   Date of Patent:     *Jun.27,2017

    (54)    VASOPRESSIN FORMULATIONS FOR USE                                            4,746,508   A       5/1988 CaJCy ct al.
            IN TREATMENT OF HYPOTENSION                                                 4,762,820   A       8/1988 Gavras
                                                                                        4,764,378   A       8/1988 Keith et al.
                                                                                        4,781,871   A      11/1988 West, III et al.
    (71)    Applicant: Par Pharmaceutical, Inc., Chestnut                               5,042,975   A       8/1991 Chien et al.
                       Ridge, NY (US)                                                   5,124,315   A       6/1992 Ceschel et al.
                                                                                        5,192,741   A       3/1993 Orso lini et al.
    (72)    Inventors: Matthew Kenney, New Haven, MI                                    5,204,112   A       4/1993 Hope et al.
                       (US); Vinayagam Kannan, Rochester,                               5,225,212   A       7/1993 Martin et al.
                                                                                        5,250,022   A      10/1993 Chien et al.
                       MI (US); Sunil Vandse, Basking Ridge,                            5,252,263   A      10/1993 Hope et al.
                       NJ (US); Suketu Sanghvi, Kendall                                 5,288,497   A       2/1994 Stanley et al.
                       Park, NJ (US)                                                    5,288,498   A       2/1994 Stanley et al.
                                                                                        5,359,030   A      10/1994 Ekwuribe
    (73)    Assignee: PAR PHARMACEUTICAL, INC.,                                         5,424,068   A       6/1995 Filip
                      Chestnut Ridge, NY (US)                                           5,482,931   A       1/1996 Harris et al.
                                                                                        5,698,516   A      12/1997 Nilsson ct al.
                                                                                        5,702,717   A      12/1997 Cha et al.
    ( *)    Notice:      Subject to any disclaimer, the term ofthis                     5,770,559   A       6/1998 Manning et al.
                         patent is extended or adjusted under 35                        5,776,885   A       7/1998 Orso lini et al.
                         U.S.C. 154(b) by O days.                                       5,785,989   A       7/1998 Stanley et al.
                                                                                        5,811,399   A       9/1998 Khavinson et al.
                         This patent is subject to a terminal dis-                      5,889,110   A       3/1999 Hutchinson
                         claimer.                                                       5,902,790   A       5/1999 Green et al.
                                                                                        5,972,894   A      10/1999 Sinackevich et al.
                                                                                        5,981,474   A      11/1999 Manning et al.
    (21)    Appl. No.: 15/289,640                                                       5,989,857   A      11/1999 Mundschenk
                                                                                        6,004,573   A      12/1999 Rathi et al.
    (22)    Filed:       Oct. 10, 2016                                                  6,034,175   A       3/2000 Hutchinson
                                                                                        6,086,918   A       7/2000 Stern et al.
    (65)                    Prior Publication Data                                      6,117,949   A       9/2000 Rathi et al.
                                                                                        6,143,722   A      11/2000 Melin et al.
            US 2017 /0035853 Al           Feb. 9, 2017                                  6,174,547   Bl      1/2001 Dong ct al.
                                                                                        6,180,608   Bl      1/2001 Gefter et al.
                                                                                        6,187,756   Bl      2/2001 Lee et al.
                     Related U.S. Application Data                                      6,201,072   Bl      3/2001 Rathi et al.
                                                                                        6,264,981   Bl      7/2001 Zhang et al.
    (63)    Continuation-in-part of application No. 14/717,877,                         6,287,588   Bl      9/2001 Shih et al.
            filed on May 20, 2015, which is a continuation of                           6,589,549   B2      7/2003 Shih et al.
            application No. 14/610,499, filed on Jan. 30, 2015,                         6,592,894   Bl      7/2003 Zarif et al.
            now abandoned.                                                              6,630,486   Bl     10/2003 Royer
                                                                                                              (Continued)
    (51)    Int. Cl.
            A61K 38122                      (2006.01)                                                OTHER PUBLICATIONS
            A61K 9100                       (2006.01)
            A61K 47112                      (2006.01)                           Chang et al. "Practical Approaches to Protein Formulation Devel-
            A61K 47102                      (2006.01)                           opment," Rational Design of Stable Protein Formulations, edited by
            A61K 47126                      (2006.01)                           Carpenter and Manning. Kluwer Academic/Plennrn Publishers,
            A61K 311045                     (2006.01)                           New York, 2002, pp. 1-25.*
            A61K 38111                      (2006.01)                           Buck "Low-dose Vasopressin Infusions for Vasodilatory Shock,"
                                                                                Pediatric Pharmacotherapy, A Monthly Newsletter for Health Care
            A61K 45106                      (2006.01)
                                                                                Professionals from the Children's Medical Center at the University
            A61K 47110                      (2017.01)                           of Virginia, (2003), 9(9), pp. 1-4.*
            A61K 9/08                       (2006.01)
                                                                                                            (Continued)
    (52)    U.S. Cl.
            CPC ............ A61K 38/22 (2013.01); A61K 9/0019
                 (2013.01); A61K 9/08 (2013.01); A61K 31/045                    Primary Examiner - Christina Bradley
                 (2013.01); A61K 38111 (2013.01); A61K 45106                    (74) Attorney, Agent, or Firm - Wilson Sonsini Goodrich
                 (2013.01); A61K 47102 (2013.01); A61K 47110                    & Rosati
                 (2013.01); A61K 47112 (2013.01); A61K 47126
                                                                (2013.01)        (57)                        ABSTRACT
    (58)    Field of Classification Search
            CPC .................................. C07K 7/16; A61K 38/11        Provided herein are peptide formulations comprising poly-
            See application file for complete search history.                   mers as stabilizing agents. The peptide formulations can be
                                                                                more stable for prolonged periods of time at temperatures
    (56)                    References Cited                                    higher than room temperature when formulated with the
                                                                                polymers. The polymers used in the present invention can
                      U.S. PATENT DOCUMENTS                                     decrease the degradation of the constituent peptides of the
                                                                                peptide formulations.
           4,542,124 A       9/1985 Huffman ct al.
           4,604,378 A       8/1986 Callahan et al.
           4,684,622 A       8/1987 Ali et al.                                                    20 Claims, 18 Drawing Sheets




                                                                                                                                                 PAR-VASO_0295299
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 24 of 62 PageID #: 17411




                                                   US 9,687,526 B2
                              109                                                           110
                                                      -continued
    <220>    FEATURE,
    <221> NAME/KEY, MOD_RES
    <222 > LOCATION, (4) .. (4)
    <223 > OTHER INFORMATION, D-Gln
    <220> FEATURE,
    <223 > OTHER INFORMATION, C-term NH2

    <400> SEQUENCE, 14

    Cys Tyr Phe Gln Asn Cys Pro Arg Gly
    1               5


    <210> SEQ ID NO 15
    <211> LENGTH, 9
    <212> TYPE:    PRT
    <213 > ORGANISM, Artificial Sequence
    <220> FEATURE,
    <223> OTHER INFORMATION, Description of Artificial Sequence, Synthetic
           peptide
    <220> FEATURE,
    <221> NAME/KEY, MOD_RES
    <222> LOCATION, (6) .. (6)
    <223> OTHER INFORMATION, D-Cys
    <220> FEATURE,
    <223> OTHER INFORMATION, C-term NH2

    <400> SEQUENCE, 15

    Cys Tyr Phe Gln Asn Cys Pro Arg Gly
    1               5


    <210>    SEQ ID NO 16
    <211 >   LENGTH, 9
    <212>    TYPE, PRT
    <213>    ORGANISM: Artificial Sequence
    <220>    FEATURE,
    <223>    OTHER INFORMATION, Description of Artificial Sequence, Synthetic
             peptide
    <220>    FEATURE,
    <221>    NAME/KEY, MOD_RES
    <222>    LOCATION, (7) .. (7)
    <223>    OTHER INFORMATION, D-Pro
    <220>    FEATURE,
    <223>    OTHER INFORMATION, c-term NH2

    <400> SEQUENCE, 16

    Cys Tyr Phe Gln Asn Cys Pro Arg Gly
    1               5


    <210>    SEQ ID NO 17
    <211>    LENGTH, 9
    <212>    TYPE, PRT
    <213>    ORGANISM: Artificial Sequence
    <220>    FEATURE,
    <223>    OTHER INFORMATION: Description of Artificial Sequence: Synthetic
             peptide
    <220>    FEATURE,
    <221>    NAME/KEY, MOD_RES
    <222>    LOCATION, (8) .. (8)
    <223>    OTHER INFORMATION, D-Arg
    <220>    FEATURE,
    <223>    OTHER INFORMATION, c-term NH2

    <400> SEQUENCE, 17

    Cys Tyr Phe Gln Asn Cys Pro Arg Gly
    1               5




      What is claimed is:                                             mg/mL to about 0.07 mg/mL of vasopressin or a
      1. A method of increasing blood pressure in a human in           pharmaceutically-acceptable salt thereof; ii) acetic
                                                                       acid; and iii) water,
    need thereof, the method comprising:                       65   wherein the pharmaceutical composition has a pH of 3.8;
      a) providing a pharmaceutical composition for intrave-        b) storing the pharmaceutical composition at 2-8° C. for
         nous administration comprising: i) from about 0.01            at least 4 weeks; and




                                                                                                                    PAR-VASO_0295376
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 25 of 62 PageID #: 17412




                                                       US 9,687,526 B2
                                111                                                                  112
       c) intravenously administering the pharmaceutical com-            about 0.07 units of vasopressin or the phamrnceutically-
          position to the human,                                         acceptable salt thereof per minute.
       wherein the administration provides to the human from                10. The method of claim 1, further comprising attaining a
          about 0.01 units of vasopressin or the pharmaceuti-            target blood pressure in the human and continuing the
          cally-acceptable salt thereof per minute to about 0.1     5    administration for a period of about 8 hours.
          units of vasopressin or the pharmaceutically-acceptable           11. The method of claim 10, further comprising, after the
          salt thereof per minute,                                       period of about 8 hours, reducing the administration by
       wherein the human is hypotensive,                                 about 0.005 units per minute.
       wherein the pharmaceutical composition exhibits less                 12. The method of claim 1, wherein the pharmaceutical
          than about 5% degradation after storage at 2-8° C. for    10
                                                                         composition is stored at about 5° C.
          about four weeks.
                                                                            13. The method of claim 1, wherein the pharmaceutical
       2. The method of claim 1, wherein the pharmaceutical
                                                                         composition exhibits less than 1% degradation after storage
    composition further comprises SEQ ID NO: 2 in an amount
    of about 0.01 % after storage for about 4 weeks at 2-8° C.           at 2-8° C. for about four weeks.
       3. The method of claim 1, wherein the pharmaceutical         15
                                                                            14. The method of claim 1, wherein the pharmaceutical
    composition further comprises SEQ ID NO: 3 in an amount              composition is not lyophilized.
    of about 0.01 % after storage for about 4 weeks at 2-8° C.              15. The method of claim 1, wherein the pharmaceutical
       4. The method of claim 1, wherein the pharmaceutical
                                                                         composition form is not frozen.
    composition further comprises SEQ ID NO: 4 in an amount                 16. The method of claim 1, wherein the pharmaceutical
    of about 0.01 % after storage for about 4 weeks at 2-8° C.      20
                                                                         composition is diluted in a diluent prior to administration to
       5. The method of claim 1, wherein the human's mean                the subject.
    arterial blood pressure is increased within 15 minutes of               17. The method of claim 16, wherein the pharmaceutical
    administration.                                                      composition is diluted to a concentration of from about 0.21
       6. The method of claim 5, wherein the human's hypoten-
                                                                         µg/mL to about 2.1 µg/mL of vasopressin or the pharma-
    sion is associated with vasodilatory shock.                     25   ceutically acceptable salt thereof.
       7. The method of claim 6, wherein the vasodilatory shock             18. The method of claim 16, wherein the diluent is 0.9%
    is post-cardiotomy shock.                                            saline.
       8. The method of claim 6, wherein the vasodilatory shock
                                                                            19. The method of claim 16, wherein the diluent is 5%
    is septic shock.                                                     dextrose in water.
       9. The method of claim 8, wherein the administration         30
                                                                            20. The method of claim 1, wherein the pharmaceutical
    provides to the human from about 0.01 units ofvasopressin            composition further comprises chlorobutanol.
    or the pharmaceutically-acceptable salt thereof per minute to                              * * * *         *




                                                                                                                              PAR-VASO_0295377
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 26 of 62 PageID #: 17413




                     EXHIBIT 5
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 27 of 62 PageID #: 17414


                                                                           I 1111111111111111 11111 111111111111111 IIIII IIIII IIIII 111111111111111 IIII IIII
                                                                                                         US009744209B2


    c12)   United States Patent                                                     (IO)   Patent No.:     US 9,744,209 B2
           Kenney et al.                                                            (45)   Date of Patent:    *Aug. 29, 2017

    (54)    VASOPRESSIN FORMULATIONS FOR USE                                           5,225,212    A       7/1993 Martin et al.
            IN TREATMENT OF HYPOTENSION                                                5,250,022    A      10/1993 Chien et al.
                                                                                       5,252,263    A      10/1993 Hope et al.
                                                                                       5,288,497    A       2/1994 Stanley et al.
    (71)    Applicant: Par Pharmaceutical, Inc., Chestnut                              5,288,498    A       2/1994 Stanley et al.
                       Ridge, NY (US)                                                  5,359,030    A      10/1994 Ekwuribe
                                                                                       5,424,068    A       6/1995 Filip
    (72)    Inventors: Matthew Kenney, New Haven, MI                                   5,482,931    A       1/1996 Harris et al.
                       (US); Vinayagam Kannan, Rochester,                              5,698,516    A      12/1997 Nilsson et al.
                                                                                       5,702,717    A      12/1997 Cha et al.
                       MI (US); Sunil Vandse, Basking Ridge,                           5,770,559    A       6/1998 Manning et al.
                       NJ (US); Suketu Sanghvi, Kendall                                5,776,885    A       7/1998 Orso lini et al.
                       Park, NJ (US)                                                   5,785,989    A       7/1998 Stanley et al.
                                                                                       5,811,399    A       9/1998 Khavinson et al.
    (73)    Assignee: PAR PHARMACEUTICAL, INC.,                                        5,889,110    A       3/1999 Hutchinson
                                                                                       5,902,790    A       5/1999 Green et al.
                      Chestnut Ridge, NY (US)
                                                                                       5,972,894    A      10/1999 Sinackevich et al.
                                                                                       5,981,474    A      11/1999 Manning et al.
    ( *)    Notice:        Subject to any disclaimer, the term ofthis                  5,989,857    A      11/1999 Mundschenk
                           patent is extended or adjusted under 35                     6,004,573    A      12/1999 Rathi et al.
                           U.S.C. 154(b) by O days.                                    6,034,175    A       3/2000 Hutchinson
                                                                                       6,086,918    A       7/2000 Stern et al.
                           This patent is subject to a terminal dis-                   6,117,949    A       9/2000 Rathi et al.
                           claimer.                                                    6,143,722    A      11/2000 Melin et al.
                                                                                       6,174,547    Bl      1/2001 Dong et al.
                                                                                       6,180,608    Bl      1/2001 Gefter et al.
    (21)    Appl. No.: 15/426,693                                                      6,187,756    Bl      2/2001 Lee et al.
                                                                                       6,201,072    Bl      3/2001 Rathi et al.
    (22)    Filed:         Feb. 7, 2017                                                6,264,981    Bl      7/2001 Zhang et al.
                                                                                       6,287,588    Bl      9/2001 Shih et al.
    (65)                     Prior Publication Data                                    6,589,549    B2      7/2003 Shih et al.
                                                                                       6,592,894    Bl      7/2003 Zarif et al.
            US 2017/0157202 Al               Jun. 8, 2017                              6,630,486    Bl     10/2003 Royer
                                                                                       6,720,001    B2      4/2004 Chen et al.
                     Related U.S. Application Data                                     6,740,333    B2      5/2004 Beckett et al.
                                                                                       6,811,689    B2     11/2004 Zhang et al.
    (63)    Continuation-in-part of application No. 15/289,640,                        6,814,870    B2     11/2004 Zhang et al.
            filed on Oct. 10, 2016, which is a continuation-in-part                    6,821,249    B2     11/2004 Casscells et al.
                                                                                       6,841,617    B2      1/2005 Jeong et al.
            of application No. 14/717,877, filed on May 20, 2015,
                                                                                       6,949,509    B2      9/2005 Woodrow
            which is a continuation of application No.                                 6,967,028    B2     11/2005 Dulieu et al.
            14/610,499, filed on Jan. 30, 2015, now abandoned.                         6,991,798    Bl      1/2006 Gschneidner et al.
                                                                                       6,998,137    B2      2/2006 Shih et al.
    (51)    Int. Cl.                                                                   7,074,775    B2      7/2006 Miller et al.
            A6IK 38111                   (2006.01)                                                            (Continued)
            A61K 47112                   (2006.01)
            GOIN 30174                   (2006.01)                                                   OTHER PUBLICATIONS
            GOIN 30/88                   (2006.01)
            GOIN 30/02                   (2006.01)                              Label for Vasostrict (vasopressin injection) for intravenous use,
    (52)    U.S. Cl.                                                            downloaded from www.fda.gov on Mar. 21, 2017.*
            CPC .............. A6IK 38111 (2013.01); A6IK 47112                 AHFS Drug Information. Vasopressin. Pituitary. 2011; 68:28, 3261-
                         (2013.01); GOIN 30174 (2013.01); GOIN                  3263.
                                                                                Alten, et al. Early initiation of arginine vasopressin infusion in
                   30/88 (2013.01); GOIN 2030/027 (2013.01);
                                                                                neonates after complex cardiac surgery. Pediatr Crit Care Med. May
                                      GOIN 2030/8831 (2013.01)                  2012; 13(3):300-4. doi: I0.1097/PCC.0b013e31822fl 753.
    (58)    Field of Classification Search                                                                     (Continued)
            CPC .................................. A61K 38/11; C07K 7/16
            See application file for complete search history.                  Primary Examiner - Christina Bradley
                                                                               (74) Attorney, Agent, or Firm - Wilson Sonsini Goodrich
    (56)                     References Cited
                                                                               & Rosati
                       U.S. PATENT DOCUMENTS
                                                                                (57)                          ABSTRACT
           4,542,124   A       9/1985    Huffman et al.                         Provided herein are peptide formulations comprising poly-
           4,604,378   A       8/1986    Callahan et al.
           4,684,622   A       8/1987    Ali et al.                             mers as stabilizing agents. The peptide formulations can be
           4,746,508   A       5/1988    Carey et al.                           more stable for prolonged periods of time at temperatures
           4,762,820   A       8/ 1988   Gavras                                 higher than room temperature when formulated with the
           4,764,378   A       8/1988    Keith et al.                           polymers. The polymers used in the present invention can
           4,781,871   A      11/1988    West, III et al.
                                                                                decrease the degradation of the constituent peptides of the
           5,042,975   A       8/1991    Chien et al.
           5,124,315   A       6/1992    Ccschel et al.                         peptide formulations.
           5,192,741   A       3/1993    Orsolini et al.
           5,204,112   A       4/1993    Hope et al.                                              13 Claims, 19 Drawing Sheets




                                                                                                                                                    PAR-VASO_0295216
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 28 of 62 PageID #: 17415




                                                        US 9,744,209 B2
                                115                                                                    116
                                                            -continued
             peptide
    <220>    FEATURE,
    <221>    NAME/KEY, MOD_RES
    <222>    LOCATION, (6) .. (6)
    <223>    OTHER INFORMATION, D-Cys
    <220>    FEATURE,
    <223>    OTHER INFORMATION, C-term NH2

    <400> SEQUENCE, 15

    Cys Tyr Phe Gln Asn Cys Pro Arg Gly
    1                    5


    <210>    SEQ ID NO 16
    <211>    LENGTH, 9
    <212>    TYPE, PRT
    <213 >   ORGANISM, Artificial Sequence
    <220>    FEATURE,
    <223>    OTHER INFORMATION, Description of Artificial Sequence, Synthetic
             peptide
    <220>    FEATURE,
    <221>    NAME/KEY, MOD_RES
    <222>    LOCATION, (7) .. (7)
    <223>    OTHER INFORMATION, D-Pro
    <220>    FEATURE,
    <223>    OTHER INFORMATION, C-term NH2

    <400> SEQUENCE, 16

    Cys Tyr Phe Gln Asn Cys Pro Arg Gly
    1               5


    <210> SEQ ID NO 17
    <211> LENGTH, 9
    <212> TYPE:    PRT
    <213> ORGANISM, Artificial Sequence
    <220> FEATURE,
    <223> OTHER INFORMATION, Description of Artificial Sequence, Synthetic
          peptide
    <220> FEATURE,
    <221> NAME/KEY, MOD_RES
    <222> LOCATION, (8) .. (8)
    <223> OTHER INFORMATION, D-Arg
    <220> FEATURE:
    <223> OTHER INFORMATION, C-term NH2

    <400> SEQUENCE, 17

    Cys Tyr Phe Gln Asn Cys Pro Arg Gly
    1               5




       What is claimed is:                                                    3. The method of claim 1, wherein the impurities com-
       1. A method of increasing blood pressure in a human in              prise SEQ ID NO.: 3, and SEQ ID NO.: 3 is present in the
    need thereof, the method comprising administering to the               unit dosage form in an amount of 0.1 % .
    human a unit dosage form, wherein the unit dosage form            50      4. The method of claim 1, wherein the impurities com-
    comprises from about 0.01 mg/mL to about 0.07 mg/mL of                 prise SEQ ID NO.: 4, and SEQ ID NO.: 4 is present in the
    vasopressin or a pharmaceutically acceptable salt thereof,             unit dosage form in an amount of 0.2% to 0.4%.
    wherein:                                                                  5. The method of claim 1, wherein the impurities com-
       the unit dosage form has a pH of 3.7-3.9;                           prise SEQ ID NO.: 7, and SEQ ID NO.: 7 is present in the
       the unit dosage form further comprises impurities that are     55   unit dosage form in an amount of 0.3% to 0.6%.
          present in an amount of 0.9% - 1.7%, wherein the                    6. The method of claim 1, wherein the impurities com-
          impurities have from about 85% to about 100%                     prise SEQ ID NO.: 10, and SEQ ID NO.: 10 is present in the
          sequence homology to SEQ ID NO.: 1;                              unit dosage form in an amount of 0.1 %.
       the administration provides to the human from about 0.01               7. The method of claim 1, wherein the impurities com-
          units of vasopressin or the pharmaceutically-acceptable     60   prise SEQ ID NO.: 2 and SEQ ID NO.: 4, and SEQ ID NO.:
          salt thereof per minute to about 0.1 units of vasopressin        2 is present in the unit dosage form in an amount of 0.1 % to
          or the pharmaceutically-acceptable salt thereof per              0.3% and SEQ ID NO.: 4 is present in the unit dosage form
          minute: and                                                      in an amount of 0.2% to 0.4%.
       the human is hypotensive.                                              8. The method of claim 7, wherein the impurities further
       2. The method of claim 1, wherein the impurities com-          65   comprise SEQ ID NO.: 3, SEQ ID NO.: 7, and SEQ ID NO.:
    prise SEQ ID NO.: 2, and SEQ ID NO.: 2 is present in the               10, and SEQ ID NO.: 3 is present in the unit dosage form in
    unit dosage form in an amount of 0.1 % to 0.3%.                        an amount of 0.1%, SEQ ID NO.: 7 is present in the unit




                                                                                                                               PAR-VASO_0295297
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 29 of 62 PageID #: 17416




                                                        US 9,744,209 B2
                                117                                                                   118
    dosage form in an amount of 0.3% to 0.6%, and SEQ ID                     (b) running the unit dosage form through the chromatog-
    NO.: 10 is present in the unit dosage form in an amount of                  raphy column for 55 minutes:
    0.1%.                                                                    (c) eluting the vasopressin and the plurality of peptides
       9. The method of claim 1, wherein the human's hypoten-                   from the chromatography colul1111 using a gradient of
    sion is associated with vasodilatory shock.                      5          the first mobile phase, and a gradient of the second
       10. The method of claim 9, wherein the administration                    mobile phase, wherein each of the first and second
    provides to the human from about 0.01 units of vasoprcssin                  mobile phase are nm at a flow rate of 1 mL/min through
    or the pharmaceutically-acceptable salt thereof per minute to               the chromatography colu=;
    about 0.07 units of vasopressin or the pharmaceutically-                 (d) passing the eluted vasoprcssin and the plurality of
    acceptable salt thereof per minute.                              10         peptides through a UV detector to generate a UV
       11. The method of claim 1, wherein the impurities com-                   spectrum of the eluted vasopressin and the plurality of
    prise a plurality of peptides, wherein the impurities are                   peptides;
    dctcm1incd based on:                                                     (e) identifying a peptide of the plurality of peptides based
       (a) injecting the unit dosage form into a high pressure                  on a retention time of the peptide of the plurality of
          liquid chromatography apparatus, wherein the appara-       15         peptides relative to a standard; and
                                                                             (f) calculating an amount of the peptide of the plurality of
          tus comprises:
          (i) a chromatography colul1111 containing adsorbent                   peptides based on an integration of a peak obtained for
             particles as a stationary phase;                                   the peptide of plurality of peptides from the UV spec-
          (ii) a first mobile phase passing through the chroma-                 trum.
             tography colul1111, wherein the first mobile phase is   20      12. The method of claim 1, wherein the unit dosage form
             phosphate buffer at pH 3; and                                further comprises sodium acetate.
                                                                             13. The method of claim 1, the 1mit dosage form further
          (iii) a second mobile phase passing through the chro-
             matography colul1111, wherein the second mobile              comprising a pH adjusting agent.
             phase is a 50:50 acetonitrile:water solution;                                      * * * * *




                                                                                                                                PAR-VASO_0295298
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 30 of 62 PageID #: 17417




                     EXHIBIT 6
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 31 of 62 PageID #: 17418


                                                                           I 1111111111111111 11111 111111111111111 11111 1111111111 11111 lll111111111111111
                                                                                                        US009750785B2


    c12)   United States Patent                                                     (IO)   Patent No.:     US 9,750,785 B2
           Kenney et al.                                                            (45)   Date of Patent:      *Sep.5,2017

    (54)    VASOPRESSIN FORMULATIONS FOR USE                                           5,225,212   A        7/1993 Martin et al.
            IN TREATMENT OF HYPOTENSION                                                5,250,022   A       10/1993 Chien et al.
                                                                                       5,252,263   A       10/1993 Hope et al.
                                                                                       5,288,497   A        2/1994 Stanley et al.
    (71)    Applicant: Par Pharmaceutical, Inc., Chestnut                              5,288,498   A        2/1994 Stanley et al.
                       Ridge, NY (US)                                                  5,359,030   A       10/1994 Ekwuribe
                                                                                       5,424,068   A        6/1995 Filip
    (72)    Inventors: Matthew Kenney, New Haven, MI                                   5,482,931   A        1/1996 Harris et al.
                       (US); Vinayagam Kannan, Rochester,                              5,698,516   A       12/1997 Nilsson et al.
                                                                                       5,702,717   A       12/1997 Cha et al.
                       MI (US); Sunil Vandse, Basking Ridge,                           5,770,559   A        6/1998 Manning et al.
                       NJ (US); Suketu Sanghvi, Kendall                                5,776,885   A        7/1998 Orso lini et al.
                       Park, NJ (US)                                                   5,785,989   A        7/1998 Stanley et al.
                                                                                       5,811,399   A        9/1998 Khavinson et al.
    (73)    Assignee: PAR PHARMACEUTICAL, INC.,                                        5,889,110   A        3/1999 Hutchinson
                      Chestnut Ridge, NY (US)                                          5,902,790   A        5/1999 Green et al.
                                                                                       5,972,894   A       10/1999 Sinackevich et al.
    ( *)    Notice:        Subject to any disclaimer, the term ofthis                  5,981,474   A       11/1999 Manning et al.
                                                                                       5,989,857   A       11/1999 Mundschenk
                           patent is extended or adjusted under 35                     6,004,573   A       12/1999 Rathi et al.
                           U.S.C. 154(b) by O days.                                    6,034,175   A        3/2000 Hutchinson
                           This patent is subject to a terminal dis-                   6,086,918   A        7/2000 Stern et al.
                                                                                       6,117,949   A        9/2000 Rathi et al.
                           claimer.                                                    6,143,722   A       11/2000 Melin et al.
                                                                                       6,174,547   Bl       1/2001 Dong et al.
    (21)    Appl. No.: 15/426,703                                                      6,180,608   Bl       1/2001 Gefter et al.
                                                                                       6,187,756   Bl       2/2001 Lee et al.
    (22)    Filed:         Feb. 7, 2017                                                6,201,072   Bl       3/2001 Rathi et al.
                                                                                       6,264,981   Bl       7/2001 Zhang et al.
    (65)                     Prior Publication Data                                    6,287,588   Bl       9/2001 Shih et al.
                                                                                       6,589,549   B2       7/2003 Shih et al.
            US 2017/0157203 Al               Jun. 8, 2017                              6,592,894   Bl       7/2003 Zarif et al.
                                                                                       6,630,486   Bl      10/2003 Royer
                     Related U.S. Application Data                                     6,720,001   B2       4/2004 Chen et al.
    (63)    Continuation-in-part of application No. 15/289,640,                                               (Continued)
            filed on Oct. 10, 2016, which is a continuation-in-part
            of application No. 14/717,877, filed on May 20, 2015,                                    OTHER PUBLICATIONS
            which is a continuation of application No.
            14/610,499, filed on Jan. 30, 2015, now abandoned.                 Label for Vasostrict (vasopressin injection) for intravenous use,
                                                                               downloaded from www.fda.gov on Mar. 21, 2017.*
    (51)    Int. Cl.                                                           AHFS Drug Information. Vasopressin. Pituitary. 2011; 68:28, 3261-
            A6IK 38111                      (2006.01)                          3263.
            A61K 47112                      (2006.01)                          Alten, et al. Early initiation of arginine vasopressin infusion in
            GOIN 30174                      (2006.01)                          neonates after complex cardiac surgery. Pediatr Crit Care Med. May
                                                                               2012; 13(3):300-4. doi: 10.1097/PCC.0b013e31822fl 753.
            GOIN 30/88                      (2006.01)
                                                                               Angus, et al. Epidemiology of severe sepsis in the United States:
            GOIN 30/02                      (2006.01)
                                                                               analysis of incidence, outcome, and associated costs of care. Crit
    (52)    U.S. Cl.                                                           Care Med. Jul. 2001;29(7):1303-10.
            CPC .............. A6IK 38111 (2013.01); A6IK 47112
                                                                                                              (Continued)
                         (2013.01); GOIN 30174 (2013.01); GOIN
                     30/88 (2013.01); GOIN 2030/027 (2013.01);
                                               GOIN 2030/8831 (2013.01)        Primary Examiner - Christina Bradley
    (58)    Field of Classification Search
            CPC .................................. A61K 38/11; C07K 7/16       (74) Attorney, Agent, or Firm - Wilson Sonsini Goodrich
            See application file for complete search history.                  & Rosati

    (56)                     References Cited
                                                                                (57)                         ABSTRACT
                       U.S. PATENT DOCUMENTS
                                                                               Provided herein are peptide formulations comprising poly-
           4,542,124   A       9/1985    Huffman et al.                        mers as stabilizing agents. The peptide formulations can be
           4,604,378   A       8/1986    Callahan et al.                       more stable for prolonged periods of time at temperatures
           4,684,622   A       8/1987    Ali et al.
           4,746,508   A       5/1988    Carey et al.                          higher than room temperature when formulated with the
           4,762,820   A       8/ 1988   Gavras                                polymers. The polymers used in the present invention can
           4,764,378   A       8/1988    Keith et al.                          decrease the degradation of the constituent peptides of the
           4,781,871   A      11/1988    West, III et al.                      peptide formulations.
           5,042,975   A       8/1991    Chien et al.
           5,124,315   A       6/1992    Ccschel et al.
           5,192,741   A       3/1993    Orsolini et al.
           5,204,112   A       4/1993    Hope et al.                                             11 Claims, 19 Drawing Sheets




                                                                                                                                                  PAR-VASO_0295378
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 32 of 62 PageID #: 17419




                                                       US 9,750,785 B2
                                113                                                              114
                                                          -continued
    <211>   LENGTH, 9
    <212>   TYPE, PRT
    <213>   ORGANISM: Artificial Sequence
    <220>   FEATURE,
    <223>   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
            peptide
    <220>   FEATURE,
    <221>   NAME/KEY, MOD_RES
    <222>   LOCATION, (6) .. (6)
    <223>   OTHER INFORMATION, D-Cys
    <220>   FEATURE,
    <223>   OTHER INFORMATION, c-term NH2

    <400> SEQUENCE, 15

    Cys Tyr Phe Gln Asn Cys Pro Arg Gly
    1               5


    <210>   SEQ ID NO 16
    <211>   LENGTH, 9
    <212>   TYPE, PRT
    <213>   ORGANISM: Artificial Sequence
    <220>   FEATURE,
    <223>   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
            peptide
    <220>   FEATURE,
    <221>   NAME/KEY, MOD_RES
    <222>   LOCATION, (7) .. (7)
    <223>   OTHER INFORMATION, D-Pro
    <220>   FEATURE,
    <223>   OTHER INFORMATION, C-term NH2

    <400> SEQUENCE, 16

    Cys Tyr Phe Gln Asn Cys Pro Arg Gly
    1                  5


    <210>   SEQ ID NO 17
    <211>   LENGTH, 9
    <212>   TYPE, PRT
    <213>   ORGANISM, Artificial Sequence
    <220>   FEATURE,
    <223>   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
            peptide
    <220>   FEATURE,
    <221>   NAME/KEY, MOD_RES
    <222>   LOCATION, (8) .. (8)
    <223>   OTHER INFORMATION, D-Arg
    <220>   FEATURE,
    <223>   OTHER INFORMATION, C-term NH2

    <400> SEQUENCE, 17

    Cys Tyr Phe Gln Asn Cys Pro Arg Gly
    1                  5


                                                                    50
        What is claimed is:                                                 (i) a chromatography column contammg adsorbent
        1. A pharmaceutical compos1t10n compnsmg, in a unit                    particles as a stationary phase;
    dosage form, from about 0.01 mg/mL to about 0.07 mg/mL                  (ii) a first mobile phase passing through the chroma-
    of vasopressin or a pharmaceutically-acceptable salt thereof,              tography colunm, wherein the first mobile phase is
                                                                    55         phosphate buffer at pH 3; and
    wherein the unit dosage form further comprises impurities
                                                                            (iii) a second mobile phase passing through the chro-
    that are present in an amount of 0.9% to 1.7%, wherein the
                                                                               matography column, wherein the second mobile
    impurities have from about 85% to about 100% sequence                      phase is a 50:50 acetonitrile:water solution;
    homology to SEQ ID NO.: 1, and wherein the unit dosage
                                                                    60   (b) running the unit dosage form through the chromatog-
    form has a pH of 3.7-3.9.
                                                                            raphy column for 55 minutes;
       2. The pharmaceutical composition of claim 1, wherein             (c) eluting the vasopressin and the plurality of peptides
    the impurities comprise a plurality of peptides, wherein the            from the chromatography colunm using a gradient of
    impurities are determined based on:                                     the first mobile phase, and a gradient of the second
        (a) injecting the unit dosage form into a high pressure     65      mobile phase, wherein each of the first and second
           liquid chromatography apparatus, wherein the appara-             mobile phase are nm at a flow rate of 1 mL/min through
           tus comprises:                                                   the chromatography colunm;




                                                                                                                         PAR-VASO_0295458
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 33 of 62 PageID #: 17420




                                                       US 9,750,785 B2
                                115                                                                  116
      (d) passing the eluted vasoprcssin and the plurality of               6. The pharmaceutical composition of claim 1, wherein
         peptides through a UV detector to generate a UV                  the impurities comprise SEQ ID NO.: 7, and SEQ ID NO.:
         spectrum of the eluted vasoprcssin and the plurality of          7 is present in the unit dosage form in an amount of 0.3% to
         peptides;                                                        0.6%.
                                                                     5       7. The pharmaceutical composition of claim 1, wherein
      (c) identifying a peptide of the plurality of peptides based
                                                                          the impurities comprise SEQ ID NO.: 10, and SEQ ID NO.:
         on a retention time of the peptide of the plurality of
                                                                          10 is present in the unit dosage form in an amount of 0.1 %.
         peptides relative to a standard; and                                8. The pharmaceutical composition of claim 1, wherein
      (f) calculating an amount of the peptide of the plurality of        the impurities comprise SEQ ID NO.: 2 and SEQ ID NO.:
         peptides based on an integration of a peak obtained for          4, and SEQ ID NO.: 2 is present in the unit dosage form in
                                                                     10
         the peptide of plurality of peptides from the UV spec-           an amount of 0.1 % to 0.3% and SEQ ID NO.: 4 is present
         trum.                                                            in the unit dosage form in an amount of 0.2% to 0.4%.
                                                                             9. The pharmaceutical composition of claim 8, wherein
       3. The pharmaceutical composition of claim 1, wherein
                                                                          the impurities further comprise SEQ ID NO.: 3, SEQ ID
    the impurities comprise SEQ ID NO.: 2, and SEQ ID NO.:
                                                                          NO.: 7, and SEQ ID NO.: 10, and SEQ ID NO.: 3 is present
    2 is present in the unit dosage form in an amount of 0.1 to      15   in the unit dosage form in an amount of0.1%, SEQ ID NO.:
    0.3%.
                                                                          7 is present in the unit dosage form in an amount of 0.3% to
       4. The pharmaceutical composition of claim 1, wherein              0.6%, and SEQ ID NO.: 10 is present in the unit dosage form
    the impurities comprise SEQ ID NO.: 3, and SEQ ID NO.:                in an amount of 0.1%.
    3 is present in the unit dosage form in an amount of 0.1 %.              10. The pharmaceutical composition of claim 1, further
       5. The pharmaceutical composition of claim 1, wherein         20   comprising sodium acetate.
                                                                             11. The pharmaceutical composition of claim 1, the unit
    the impurities comprise SEQ ID NO.: 4, and SEQ ID NO.:
    4 is present in the unit dosage form in an amount of 0.2% to          dosage form further comprising a pH adjusting agent.
    0.4%.                                                                                       * * * *        *




                                                                                                                             PAR-VASO_0295459
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 34 of 62 PageID #: 17421




                     EXHIBIT 7
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 35 of 62 PageID #: 17422


   From:             Gagliardi, Sharon
   To:               Citro, Christopher J.; Kwon, Sam; #EagleVasopressinLitigation; *sobyrne@potteranderson.com;
                     *dmoore@Potteranderson.com1; *bpalapura@potteranderson.com; Lasky, Benjamin; Wacker, Jeanna; Parrado,
                     Alvaro; jbuckley@potteranderson.com; Lefkowitz, Jay P.
   Cc:               ALL NA Endo Vasopressin; EXT Michael Farnan; EXT Brian Farnan; Rhoad, Robert; Goldberg, Brian
   Subject:          [EXT] RE: Par Sterile Products, LLC, et al. v. Eagle Pharmaceuticals, Inc. - Par"s Interrogatory Responses
   Date:             Friday, September 6, 2019 5:46:08 PM
   Attachments:      Par-Eagle -- Par_s Supplemental Responses to Rogs 14 17-19 23-24.pdf


   Confidential – Pursuant to Protective Order

   Christopher,

   We write in reply to your email and attached letter of August 30. Addressing the issues in the order
   you raised them:

   Interrogatory Nos. 5, 6, 10, 12 & 13: You assert that Par’s responses to these interrogatories are
   deficient because they fail to address the ’239 patent and because Par’s claim as to that patent has
   not yet been dismissed. However, Par has agreed to dismiss that claim, and we sent you a draft
   stipulation dismissing that claim with prejudice on Tuesday, as Eagle requested. There are no longer
   any ripe disputed issues regarding infringement or validity of that patent.

   Interrogatory Nos. 15, 19 & 23-24: As noted in Mr. Rhoad’s earlier letter, in the interest of
   compromise and to avoid burdening the court with motion practice, we have agreed to Eagle’s
   proposed resolution of the “sub-part” issue. Accordingly, we serve herewith further supplemental
   responses to these interrogatories.

   Interrogatory Nos. 14 & 17: See attached further supplemental responses to these interrogatories.

   Interrogatory No. 18: See attached further supplemental response to this interrogatory.

   Par’s Validity Contentions: The alleged deficiencies you identify go to the substantive merit of the
   contentions set forth in Par’s Validity Contentions, not to the sufficiency of the disclosures.
   Moreover, these are disclosures which set forth Par’s responsive contentions with respect to the
   invalidity defenses raised in Eagle’s Invalidity Contentions. They are not intended or required to be a
   substitute for expert reports and disclosures on these issues, which will set forth the expert’s
   opinions regarding validity, as well as the bases therefor. With respect to the criticality of the
   recited pH values, for example, as Par has explained, its contention is that those values are critical to
   the stability and impurity profile of the claimed vasopressin formulations. Par has also cited
   evidence in support of the criticality of pH to stability and impurity levels and described the
   advantages afforded by the claimed inventions with respect to stability and impurity levels. See also
   Par’s supplemental interrogatory responses. Par’s disclosures more than adequately provide notice
   to Eagle of its rebuttal contentions to Eagle’s invalidity contentions.

   Finally, with respect to Mr. Kwon’s email from yesterday, Par’s responses to Interrogatory Nos. 5 and
   10 speak for themselves. For the avoidance of doubt, Par does not contend in this litigation that the
   original formulation of Vasostrict, as approved on April 17, 2014, embodies any claim of the patents
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 36 of 62 PageID #: 17423


   at issue that Par asserts.

   Regards,
   Sharon


   Sharon K. Gagliardi

   Dechert LLP
   +1 215 994 2278 Direct
   sharon.gagliardi@dechert.com
   dechert.com


   From: Citro, Christopher J. [mailto:christopher.citro@kirkland.com]
   Sent: Wednesday, September 4, 2019 6:07 PM
   To: Rhoad, Robert <robert.rhoad@dechert.com>; Kwon, Sam <sam.kwon@kirkland.com>; Goldberg,
   Brian <Brian.Goldberg@dechert.com>; Gagliardi, Sharon <sharon.gagliardi@dechert.com>
   Cc: *sobyrne@potteranderson.com <sobyrne@potteranderson.com>;
   *dmoore@Potteranderson.com1 <dmoore@Potteranderson.com>;
   *bpalapura@potteranderson.com <bpalapura@potteranderson.com>; #EagleVasopressinLitigation
   <EagleVasopressinLitigation@kirkland.com>; ALL NA Endo Vasopressin
   <NAEndoVasopressin@dechert.com>; EXT Michael Farnan <mfarnan@farnanlaw.com>; EXT Brian
   Farnan <bfarnan@farnanlaw.com>
   Subject: RE: Par Sterile Products, LLC, et al. v. Eagle Pharmaceuticals, Inc. - Par's Interrogatory
   Responses

   Bob,

   We write in response to your August 30, 2019 letter regarding Par’s interrogatory responses. We
   appreciate Par’s willingness to compromise and avoid burdening the Court with this matter and Par’s
   agreement to supplement its responses to Interrogatory Nos. 14, 17, and 18.

   For the avoidance of doubt, however, we note that Eagle’s proposal concerns only the sub-parts
   issue for Interrogatory Nos. 15, 19, 23, and 24. Specifically, Eagle agrees to narrow Interrogatory No.
   15 to remove three of the four alleged subparts, as proposed in our August 20, 2019 Letter, if Par
   agrees to withdraw its objections based on the number of interrogatories and provide substantive
   responses to Interrogatory Nos. 19, 23, and revised Interrogatory No. 24. We understand based on
   your letter that Par is willing to agree to this compromise proposal to resolve the sub-parts issue.
   Please confirm that is the case.

   Eagle’s compromise proposal does not, however, resolve or in any way affect the outstanding
   deficiencies in Par’s responses to Interrogatory Nos. 1–18 that we have previously identified,
   including Par’s deficient responses to Eagle’s invalidity contentions, as set forth in our August 30,
   2019 letter. Please provide Par’s positions on those issues.

   Best,
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 37 of 62 PageID #: 17424




                     EXHIBIT 8
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 38 of 62 PageID #: 17425
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 39 of 62 PageID #: 17426




                     EXHIBIT 9
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 40 of 62 PageID #: 17427
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 41 of 62 PageID #: 17428




                   EXHIBIT 10
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 42 of 62 PageID #: 17429
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 43 of 62 PageID #: 17430




                   EXHIBIT 11
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 44 of 62 PageID #: 17431
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 45 of 62 PageID #: 17432




                   EXHIBIT 12
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 46 of 62 PageID #: 17433
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 47 of 62 PageID #: 17434




                   EXHIBIT 13
      Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 48 of 62 PageID #: 17435

      H X A lfy
                         DEPARTMENT OF HEALTH AND HUMAN SERVICES


                                                                                           Food and Drug Administration
                                                                                           Silver Spring MD 20993

                  ND A 204485/S-002
                                                                                    SUPPLEMENT APPROVAL

                  PAR Sterile Products, LLC
                  Attention: Gerald Vasquez, Sr. Manager Regulatory Affairs
                  One Upper Pond Road
                  Building D, 3rd floor
                  Parsippany, NJ 07054


                  Dear Mr. Vasquez:

                  Please refer to your Supplemental New Drug Application (sNDA) dated February 12, 2015,
                  received February 12, 2015, submitted under section 505(b) of the Federal Food, Drug, and
                  Cosmetic Act (FDCA) for Vasostrict (vasopressin) Injection.

                  We acknowledge receipt of your amendments dated March 13, 2015, April 17, 2015 and May 5,
                  2015.

                  This “Changes Being Effected in 30 Days” supplemental new drug application provides for 12
                  months room temperature storage following storage at refrigerated conditions for up to 24
                  months.

                  APPROVAL & LABELING

                  We have completed our review of this supplemental application, as amended. It is approved,
                  effective on the date of this letter, for use as recommended. We remind you of your following
                  commitments:
                          1) To update your content of labeling and carton label per our Information Request
                              dated May 5, 2015.
                          2) To continue in-use stability studies to confirm product quality after 12 months room
                             temperature storage following storage at refrigerated conditions.

                  CONTENT OF LABELING

                  As soon as possible, but no later than 14 days from the date of this letter, submit the content of
                  labeling [21 CFR 314.50(1)] in structured product labeling (SPL) format using the FDA
                  automated drug registration and listing system (eLIST), as described at
                  http://www.fda.gov/ForIndustry/DataStandards/StructuredProductLabeling/default.htm . Content
                  of labeling must be revised per your May 5,2015 commitment, with the addition of any labeling
                  changes in pending “Changes Being Effected” (CBE) supplements, annual reportable changes,
                  not included in the enclosed labeling.




CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER                                                                 PAR-VASO 0014782
      Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 49 of 62 PageID #: 17436
         ND A 204485/S-002
         Page 2




         Information on submitting SPL files using eList may be found in the guidance for industry titled
         “SPL Standard for Content of Labeling Technical Qs and As at
         http://www.fda.gOv/downloads/DrugsGuidanceComplianceRegulatoryInformation/Guidances/U
         CM072392.pdf

         The SPL will be accessible from publicly available labeling repositories.

         Also within 14 days, amend all pending supplemental applications that includes labeling changes
         for this ND A, including CBE supplements for which FDA has not yet issued an action letter,
         with the content of labeling [21 CFR 314.50(l)( l)(i)] in MS Word format, that includes the
         changes approved in this supplemental application, as well as annual reportable changes and
         annotate each change. To facilitate review of your submission, provide a highlighted or marked-
         up copy that shows all changes, as well as a clean Microsoft Word version. The marked-up copy
         should provide appropriate annotations, including supplement number(s) and annual report
         date(s).

         CARTON AND IMMEDIATE CONTAINER LABELS

         Submit final printed carton and immediate container labels that are revised per your May 5, 2015
         commitment, as soon as they are available, but no more than 30 days after they are printed.
         Please submit these labels electronically according to the guidance for industry Providing
         Regulatory Submissions in Electronic Format - Human Pharmaceutical Product Applications
         and Related Submissions Using the eCTD Specifications (June 2008). Alternatively, you may
         submit 12 paper copies, with 6 of the copies individually mounted on heavy-weight paper or
         similar material. For administrative purposes, designate this submission “Final Printed Carton
         and Container Labels for approved NDA 204485/S-002.” Approval of this submission by
         FDA is not required before the labeling is used.

         Marketing the product(s) with FPL that is not identical to the approved labeling text may render
         the product misbranded and an unapproved new drug.

         REPORTING REQUIREMENTS

         We remind you that you must comply with reporting requirements for an approved NDA
         (21 CFR314.80 and 314.81).

         If you have any questions, call Olga Simakova, Regulatory Project Manager, at (240) 402-3814.

                                                      Sincerely,

                                                                            Digitally signed by Wendy I.


                                                       Wendy I              Wilson -S
                                                                            DN:c=US,o=U.S. Government,

                                                                S           ou=HHS, ou=FDA, ou=People,
                                                                            0.9.2342.19200300.100.1.1=130

                                                       Wilson -             0396790, cn=Wendy I. Wilson -S
                                                                            Date: 2015.05.07 10:24:04
                                                                            -04'00'




CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER                                                                  PAR-VASO 0014783
      Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 50 of 62 PageID #: 17437
         ND A 204485/S-002
         Page 3


                                         Wendy Wilson-Lee, PhD
                                         Branch Chief. Branch I (Acting)
                                         Division of New Drug Products I
                                         Office of Phannaceutical Quality
                                         Center for Drug Evaluation and Research

         ENCLOSURE(S):
           Content of Labeling
           Carton Labeling




CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER                                        PA R-VASO_0014784
                   Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 51 of 62 PageID #: 17438




HIGHLIGHTS OF PRESCRIBING INFORMATION                                                                                     FULL PRESCRIBING INFORMATION
These highlights do not include all the information needed to use VASOSTRICT® safely
                                                                                                                          1    INDICATIONS AND USAGE
and effectively. See full prescribing information for VASOSTRICT.
                                                                                                                          Vasostrict® is indicated to increase blood pressure in adults with vasodilatory shock (e.g., post-
Vasostrict (vasopressin injection) for intravenous use
                                                                                                                          cardiotomy or sepsis) who remain hypotensive despite fluids and catecholamines.
Initial U.S. Approval: 2014
                                                                                                                          2    DOSAGE AND ADMINISTRATION
----------------------------------------- INDICATIONS AND USAGE------------------------------------------------------
• Vasostrict is indicated to increase blood pressure in adults with vasodilatory shock                                    2.1 Preparation of Diluted Solutions
    (e.g., post-cardiotomy or sepsis) who remain hypotensive despite fluids and catecholamines. (1)                       Dilute Vasostrict in normal saline (0.9% sodium chloride) or 5% dextrose in water (D5W) prior
                                                                                                                          to use. Discard unused diluted solution after 18 hours at room temperature or 24 hours under
------------------------------------- DOSAGE AND ADMINISTRATION------------------------------------------------
                                                                                                                          refrigeration.
• Dilute Vasostrict with normal saline (0.9% sodium chloride) or 5% dextrose in water (D5W) to                                                        Table 1 Preparation of diluted solutions
  either 0.1 units/mL or 1 unit/mL for intravenous administration. Discard unused diluted solution
  after 18 hours at room temperature or 24 hours under refrigeration. (2.1)                                                              Fluid              Final                              Mix
• Post-cardiotomy shock: 0.03 to 0.1 units/minute (2.2)                                                                               restriction?      concentration             Vasostrict              Diluent
• Septic shock: 0.01 to 0.07 units/minute (2.2)
                                                                                                                                          No             0.1 units/mL          2.5 mL (50 units)         500 mL
------------------------------------ DOSAGE FORMS AND STRENGTHS--------------------------------------------
                                                                                                                                          Yes              1 unit/mL           5 mL (100 units)          100 mL
• Injection: 20 units per mL; packaged as 1 mL per vial (3)
---------------------------------------------- CONTRAINDICATIONS-------------------------------------------------------   Inspect parenteral drug products for particulate matter and discoloration prior to use, whenever
• Vasostrict is contraindicated in patients with known allergy or hypersensitivity to 8-L-arginine                        solution and container permit.
    vasopressin or chlorobutanol. (4)                                                                                     2.2 Administration
--------- --------------------- ------- WARNINGS AND PRECAUTIONS----------------------------------------------            The goal of treatment is optimization of perfusion to critical organs, but aggressive treatment
• Can worsen cardiac function. (5.1)                                                                                      can compromise perfusion of organs, like the gastrointestinal tract, whose function is difficult to
                                                                                                                          monitor. The following advice is empirical. In general, titrate to the lowest dose compatible with a
------------------------------------------------ ADVERSE REACTIONS-----------------------------------------------------
                                                                                                                          clinically acceptable response.
The most common adverse reactions include decreased cardiac output, bradycardia,
tachyarrhythmias, hyponatremia and ischemia (coronary, mesenteric, skin, digital). (6)                                    For post-cardiotomy shock, start with a dose of 0.03 units/minute. For septic shock, start with
                                                                                                                          a dose of 0.01 units/minute. If the target blood pressure response is not achieved, titrate up by
To report SUSPECTED ADVERSE REACTIONS, contact Par Pharmaceutical, Inc. at
                                                                                                                          0.005 units/minute at 10- to 15-minute intervals. The maximum dose for post-cardiotomy shock
1-800-828-9393 or FDA at 1-800-FDA-1088 or www.fda.gov/medwatch
                                                                                                                          is 0.1 units/minute and for septic shock 0.07 units/minute. After target blood pressure has been
-------------------------------------------------- DRUG INTERACTIONS---------------------------------------------------   maintained for 8 hours without the use of catecholamines, taper Vasostrict by 0.005 units/minute
• Pressor effects of catecholamines and Vasostrict are expected to be additive. (7.1)                                     every hour as tolerated to maintain target blood pressure.
• Indomethacin may prolong effects of Vasostrict. (7.2)
                                                                                                                          3    DOSAGE FORMS AND STRENGTHS
• Co-administration of ganglionic blockers or drugs causing SIADH may increase the pressor
    response. (7.3, 7.5)                                                                                                  Injection: 20 units per mL; packaged as 1 mL per vial
• Co-administration of drugs causing diabetes insipidus may decrease the pressor response. (76)                           4    CONTRAINDICATIONS
----------------------------------------- USE IN SPECIFIC POPULATIONS--------------------------------------------
                                                                                                                          Vasostrict is contraindicated in patients with known allergy or hypersensitivity to 8-L-arginine
• Pregnancy: May induce uterine contractions. (8.1)
                                                                                                                          vasopressin or chlorobutanol.
• Pediatric Use: Safety and effectiveness have not been established. (8.4)
• Geriatric Use: No safety issues have been identified in older patients. (8.5)                                           5    WARNINGS AND PRECAUTIONS
                                                                                             Revised: 03/2015             5.1 Worsening Cardiac Function
                                                                                                                          Use in patients with impaired cardiac response may worsen cardiac output.
FULL PRESCRIBING INFORMATION: CONTENTS*
                                                                                                                          6    ADVERSE REACTIONS
1     INDICATIONS AND USAGE
                                                                                                                          The following adverse reactions associated with the use of vasopressin were identified in the
2     DOSAGE AND ADMINISTRATION
      2.1 Preparation of Diluted Solutions                                                                                literature. Because these reactions are reported voluntarily from a population of uncertain size,
      2.2 Administration                                                                                                  it is not possible to estimate their frequency reliably or to establish a causal relationship to drug
3     DOSAGE FORMS AND STRENGTHS                                                                                          exposure.
4     CONTRAINDICATIONS                                                                                                   Bleeding/lymphatic system disorders: Hemorrhagic shock, decreased platelets, intractable
5     WARNINGS AND PRECAUTIONS                                                                                            bleeding
      5.1 Worsening Cardiac Function
6     ADVERSE REACTIONS                                                                                                   Cardiac disorders: Right heart failure, atrial fibrillation, bradycardia, myocardial ischemia
7     DRUG INTERACTIONS                                                                                                   Gastrointestinal disorders: Mesenteric ischemia
      7.1 Catecholamines                                                                                                  Hepatobiliary: Increased bilirubin levels
      7.2 Indomethacin
                                                                                                                          Renal/urinary disorders: Acute renal insufficiency
      7.3 Ganglionic Blocking Agents
      7.4 Furosemide                                                                                                      Vascular disorders: Distal limb ischemia
      7.5 Drugs Suspected of Causing SIADH                                                                                Metabolic: Hyponatremia
      7.6 Drugs Suspected of Causing Diabetes Insipidus
                                                                                                                          Skin: Ischemic lesions
8     USE IN SPECIFIC POPULATIONS
      8.1 Pregnancy                                                                                                       7    DRUG INTERACTIONS
      8.3 Nursing Mothers                                                                                                 7.1 Catecholamines
      8.4 Pediatric Use
                                                                                                                          Use with catecholamines is expected to result in an additive effect on mean arterial blood
      8.5 Geriatric Use
                                                                                                                          pressure and other hemodynamic parameters.
10    OVERDOSAGE
11    DESCRIPTION                                                                                                         7.2 Indomethacin
12    CLINICAL PHARMACOLOGY                                                                                               Use with indomethacin may prolong the effect of Vasostrict on cardiac index and systemic
      12.1 Mechanism of Action                                                                                            vascular resistance [see Clinical Pharmacology (12.3)].
      12.2 Pharmacodynamics
                                                                                                                          7.3 Ganglionic Blocking Agents
      12.3 Pharmacokinetics
13    NONCLINICAL TOXICOLOGY                                                                                              Use with ganglionic blocking agents may increase the effect of Vasostrict on mean arterial blood
      13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility                                                           pressure [see Clinical Pharmacology (12.3)].
14    CLINICAL STUDIES                                                                                                    7.4 Furosemide
16    HOW SUPPLIED/STORAGE AND HANDLING                                                                                   Use with furosemide increases the effect of Vasostrict on osmolar clearance and urine flow
• Sections or subsections omitted from the full prescribing information are not listed.                                   [see Clinical Pharmacology (12.3)].




CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER                                                                                                                                                 PA R-VASO_0014785
                Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 52 of 62 PageID #: 17439




7.5 Drugs Suspected of Causing SIADH                                                                  V^receptors and release of prolactin and ACTH via V3 receptors. At lower concentrations typical
Use with drugs suspected of causing SIADH (e.g., SSRIs, tricyclic antidepressants, haloperidol,       for the antidiuretic hormone vasopressin inhibits water diuresis via renal V2 receptors.
chlorpropamide, enalapril, methyldopa, pentamidine, vincristine, cyclophosphamide, ifosfamide,        In patients with vasodilatory shock vasopressin in therapeutic doses increases systemic
felbamate) may increase the pressor effect in addition to the antidiuretic effect of Vasostrict.      vascular resistance and mean arterial blood pressure and reduces the dose requirements for
7.6 Drugs Suspected of Causing Diabetes Insipidus                                                     norepinephrine. Vasopressin tends to decrease heart rate and cardiac output. The pressor effect
Use with drugs suspected of causing diabetes insipidus (e.g., demeclocycline, lithium, foscarnet,     is proportional to the infusion rate of exogenous vasopressin. Onset of the pressor effect of
clozapine) may decrease the pressor effect in addition to the antidiuretic effect of Vasostrict.      vasopressin is rapid, and the peak effect occurs within 15 minutes. After stopping the infusion the
8    USE IN SPECIFIC POPULATIONS                                                                      pressor effect fades within 20 minutes. There is no evidence for tachyphylaxis or tolerance to the
                                                                                                      pressor effect of vasopressin in patients.
8.1 Pregnancy
Pregnancy Category C                                                                                  12.3 Pharmacokinetics
Risk Summary: There are no adequate or well-controlled studies of Vasostrict in pregnant              At infusion rates used in vasodilatory shock (0.01-0.1 units/minute) the clearance of vasopressin
women. It is not known whether vasopressin can cause fetal harm when administered to a                is 9 to 25 mL/min/kg in patients with vasodilatory shock. The apparent t1/2 of vasopressin at these
pregnant woman or can affect reproduction capacity. Animal reproduction studies have not been         levels is <10 minutes. Vasopressin is predominantly metabolized and only about 6% of the dose
conducted with vasopressin [see Clinical Pharmacology (12.3)].                                        is excreted unchanged in urine. Animal experiments suggest that the metabolism of vasopressin
                                                                                                      is primarily by liver and kidney. Serine protease, carboxipeptidase and disulfide oxido-reductase
Clinical Considerations: Because of increased clearance of vasopressin in the second and third
                                                                                                      cleave vasopressin at sites relevant for the pharmacological activity of the hormone. Thus, the
trimester, the dose of Vasostrict may need to be up-titrated to doses exceeding 0.1 units/minute
                                                                                                      generated metabolites are not expected to retain important pharmacological activity.
in post-cardiotomy shock and 0.07 units/minute in septic shock.
                                                                                                      Drug-Drug Interactions
Vasostrict may produce tonic uterine contractions that could threaten the continuation of
pregnancy.                                                                                            Indomethacin more than doubles the time to offset for vasopressin’s effect on peripheral vascular
                                                                                                      resistance and cardiac output in healthy subjects [see Drug Interactions (7.2)].
8.3 Nursing Mothers
It is not known whether vasopressin is present in human milk. However, oral absorption by a           The ganglionic blocking agent tetra-ethylammonium increases the pressor effect of vasopressin
nursing infant is unlikely because vasopressin is rapidly destroyed in the gastrointestinal tract.    by 20% in healthy subjects [see Drug Interactions (7.3)].
Consider advising a lactating woman to pump and discard breast milk for 1.5 hours after receiving     Furosemide increases osmolar clearance 4-fold and urine flow 9-fold when co-administered with
vasopressin to minimize potential exposure to the breastfed infant.                                   exogenous vasopressin in healthy subjects [see Drug Interactions (7.4)].
8.4 Pediatric Use                                                                                     Halothane, morphine, fentanyl, alfentanyl and sufentanyl do not impact exposure to endogenous
Safety and effectiveness of Vasostrict in pediatric patients with vasodilatory shock have not been    vasopressin.
established.                                                                                          Special Populations
8.5 Geriatric Use                                                                                     Pregnancy: Because of a spillover into blood of placental vasopressinase the clearance of
Clinical studies of vasopressin did not include sufficient numbers of subjects aged 65 and over       exogenous and endogenous vasopressin increases gradually over the course of a pregnancy.
to determine whether they respond differently from younger subjects. Other reported clinical          During the first trimester of pregnancy the clearance is only slightly increased. However, by the
experience has not identified differences in responses between the elderly and younger patients.      third trimester the clearance of vasopressin is increased about 4-fold and at term up to 5-fold.
In general, dose selection for an elderly patient should be cautious, usually starting at the low     After delivery the clearance of vasopressin returns to pre-conception baseline within two weeks.
end of the dosing range, reflecting the greater frequency of decreased hepatic, renal, or cardiac
                                                                                                      13     NONCLINICAL TOXICOLOGY
function, and of concomitant disease or other drug therapy [see Warnings and Precautions (5),
Adverse Reactions (6), and Clinical Pharmacology (12.3)].                                             13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
10   OVERDOSAGE                                                                                       No formal carcinogenicity or fertility studies with vasopressin have been conducted in animals.
                                                                                                      Vasopressin was found to be negative in the in vitro bacterial mutagenicity (Ames) test and the
Overdosage with Vasostrict can be expected to manifest as consequences of vasoconstriction of         in vitro Chinese hamster ovary (CHO) cell chromosome aberration test. In mice, vasopressin has
various vascular beds (peripheral, mesenteric, and coronary) and as hyponatremia. In addition,        been reported to have an effect on function and fertilizing ability of spermatozoa.
overdosage may lead less commonly to ventricular tachyarrhythmias (including Torsade de
                                                                                                      14     CLINICAL STUDIES
Pointes), rhabdomyolysis, and non-specific gastrointestinal symptoms.
                                                                                                      Increases in systolic and mean blood pressure following administration of vasopressin were
Direct effects will resolve within minutes of withdrawal of treatment.
                                                                                                      observed in 7 studies in septic shock and 8 in post-cardiotomy vasodilatory shock.
11   DESCRIPTION
                                                                                                      16     HOW SUPPLIED/STORAGE AND HANDLING
Vasopressin is a polypeptide hormone that causes contraction of vascular and other smooth
                                                                                                      Vasostrict (vasopressin injection, USP) is supplied in vials as follows:
muscles and antidiuresis. Vasostrict is a sterile, aqueous solution of synthetic arginine
vasopressin for intravenous administration. The 1 mL solution contains vasopressin 20 units/mL,       A carton of 25 multi-dose vials each containing vasopressin 1 mL at 20 units/mL.
chlorobutanol, NF 0.5% as a preservative, and Water for Injection, USP adjusted with acetic acid      Store between 2°C and 8°C (36°F and 46°F). Do not freeze.
to pH 3.4 - 3.6.
                                                                                                      Vials may be held up to 12 months upon removal from refrigeration to room temperature
The chemical name of vasopressin is Cyclo (1-6) L-Cysteinyl-L-Tyrosyl-L-Phenylalanyl-L-               storage conditions (20°C to 25°C [68°F to 77°F], USP Controlled Room Temperature), anytime
Glutaminyl-L-Asparaginyl-L-Cysteinyl-L-Prolyl-L-Arginyl-L-Glycinamide. It is a white to off-white     within the labeled shelf life. Once removed from refrigeration, unopened vial should be marked
amorphous powder, freely soluble in water. The structural formula is:                                 to indicate the revised 12 month expiration date. If the manufacturer’s original expiration date
                                                                                                      is shorter than the revised expiration date, then the shorter date must be used. Do not use
     I                                                  I                                             Vasostrict beyond the manufacturer’s expiration date stamped on the vial.
H — Cys — Tyr — Phe — Glu(NH2) - Asp(NH2) - Cys - Pro-Arg-Gly - NH2                                   Discard vial after 48 hours after first puncture.
     1234                      5         6789
                                                                                                      The storage conditions and expiration periods are summarized in the following table.
Molecular Formula: C4eHesN15O12S2                    Molecular Weight: 1084.23                                              Unopened                      Unopened                 Opened (After First
One mg is equivalent to 530 units.                                                                                         Refrigerated               Room Temperature                  Puncture)
                                                                                                                       Until manufacturer    12 months or until manufacturer
12   CLINICAL PHARMACOLOGY                                                                                 1 mL Vial                                                               48 hours
                                                                                                                       expiration date       expiration date, whichever is earlier
12.1 Mechanism of Action                                                                              NDC 42023-164-25 (carton)
The vasoconstrictive effects of vasopressin are mediated by vascular V1 receptors. Vascular
                                                                                                                                             Manufactured by:
V1 receptors are directly coupled to phopholipase C, resulting in release of calcium, leading to
                                                                                                                                    Par Pharmaceutical Companies, Inc.
vasoconstriction. In addition, vasopressin stimulates antidiuresis via stimulation of V2 receptors
                                                                                                                                          Spring Valley, NY 10977
which are coupled to adenyl cyclase.
12.2 Pharmacodynamics                                                                                 R03/15                                                                           OS164J-01-90-03
At therapeutic doses exogenous vasopressin elicits a vasoconstrictive effect in most vascular
beds including the splanchnic, renal and cutaneous circulation. In addition, vasopressin at pressor   Vasostrict is a registered trademark of Par Pharmaceutical Companies, Inc.
doses triggers contractions of smooth muscles in the gastrointestinal tract mediated by muscular




CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER                                                                                                                            PA R-VASO_0014786
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 53 of 62 PageID #: 17440




                   EXHIBIT 14
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 54 of 62 PageID #: 17441
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 55 of 62 PageID #: 17442




                   EXHIBIT 15
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 56 of 62 PageID #: 17443
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 57 of 62 PageID #: 17444




                   EXHIBIT 16
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 58 of 62 PageID #: 17445
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 59 of 62 PageID #: 17446




                   EXHIBIT 17
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 60 of 62 PageID #: 17447
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 61 of 62 PageID #: 17448




                   EXHIBIT 18
Case 1:18-cv-00823-CFC Document 180-3 Filed 04/24/20 Page 62 of 62 PageID #: 17449
